Cite as 2014 Ark. 397

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-13-1006

ROLANDIS LARENZO CHATMON                            Opinion Delivered   September 25, 2014
                   APPELLANT
                                                    APPEAL FROM THE FAULKNER
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. 23CR-12-571]

STATE OF ARKANSAS                                   HONORABLE MICHAEL A.
                                   APPELLEE         MAGGIO, JUDGE

                                                    REMANDED TO SETTLE AND
                                                    SUPPLEMENT THE RECORD;
                                                    REBRIEFING ORDERED.


                                        PER CURIAM


       Appellant Rolandis Larenzo Chatmon appeals from the sentencing order of the

Faulkner County Circuit Court reflecting his convictions on three counts of aggravated

robbery, one count of theft of property, including firearm enhancements, and his sentence as

a habitual offender to a total term of imprisonment for life. He asserts three points on appeal:

that the circuit court erred in (1) failing to grant his motion for directed verdict; (2) admitting

certain audio recordings; and (3) denying his motion for new trial based on a claim of

ineffective assistance of counsel. We are unable to reach the merits of his appeal, however,

because the record is not in compliance with Arkansas Supreme Court Administrative Order

No. 4(a) (2013), and Chatmon’s brief is not in compliance with Arkansas Supreme Court

Rule 4-2(a)(5), (8) (2013). We therefore remand the matter to the circuit court to settle and

supplement the record, and we order Chatmon to file a substituted brief after the
                                    Cite as 2014 Ark. 397

supplemental record is filed.

       Contained in the instant record are three compact discs—two of which contain 911

calls made by two of the three victims and one containing recorded phone calls between

Chatmon and his then girlfriend, Crystal Brown, who testified in the State’s case-in-chief at

trial. Chatmon challenges on appeal the authentication of the latter disc, as well as the

sufficiency of the evidence against him; however, his addendum contains only a photocopy

of the disc. Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) requires that the addendum contain

any pleading or document, including exhibits such as compact discs, “that is essential for the

appellate court to confirm its jurisdiction, to understand the case, and to decide the issues on

appeal.” Ark. Sup. Ct. R. 4-2(a)(8)(A)(i). For this court to understand the case and decide

the issues on appeal, a photocopy of the disc simply will not suffice.

       But, in addition, our review of the record reveals that it does not comply with

Arkansas Supreme Court Administrative Order No. 4(a), which provides that

       [u]nless waived on the record by the parties, it shall be the duty of any circuit court to
       require that a verbatim record be made of all proceedings, including any
       communications between the court and one or more members of the jury, pertaining
       to any contested matter before the court or the jury.

This would include a verbatim record of any audio recordings played at trial, unless waived

on the record by the parties. The instant record, however, lacks either. We therefore remand

the matter to the circuit court to settle the record and have transcribed all audio recordings

that were played for the jury during Chatmon’s trial. The record shall be supplemented

within thirty days of this order’s date and, after the supplemental record has been filed,

Chatmon shall file a substituted brief that complies with our rules for abstracting

                                               2
                                      Cite as 2014 Ark. 397

stenographically reported material and governing items to be included in the addendum. See

Ark. Sup. Ct. R. 4-2(a)(5), (8). Further, we strongly encourage Chatmon to review the rules

to ensure that no other deficiencies are present prior to filing his substituted brief.

       We remand to settle and supplement the record within thirty days of the date of this

order, and we order rebriefing. Pursuant to Arkansas Supreme Court Rule 4-2(b)(3),

Chatmon’s substituted brief shall be filed within fifteen days of the supplemental record being

filed. Within fifteen days of Chatmon’s substituted brief being filed, the State may revise or

substitute its brief, or it may rely on its previously filed brief.

       Remanded to settle and supplement the record; rebriefing ordered.

       Digby Law Firm, by: Bobby R. Digby II, for appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                                 3